KOHLSAAT, Circuit Judge
(after stating the facts as above). The device of the patent in suit is the result of the effort of the patentee to meet more satisfactorily some of the exigencies growing out of the constantly increasing application of electricity to- practical uses. The installation of light plants in large buildings involves questions of efficiency, convenience, and economy of space, not to mention attractiveness in appearance. The G. H. Jones patent made a great advance upon the prior art by compacting the wire ends upon the panel board and simplifying their adjustment when changes for lighting purposes were desirable. That patent seems to have solved the question of space and efficiency, but not that of safety and convenience, since it left the matter of connections, in large part, to manual adjustment, thereby exposing the manipulator to danger from shocks. By reason of disarrangement of some of the wires, there appears to have resulted both confusion and delay in the connecting up of the jump- wires to- their proper winding posts. It was with a view to eliminating these defects that McWilliams took out the patent in suit. He made no claim to the discovery of anything new in the movement or direction of electrical currents. He simply provided a device which would adapt itself conveniently to the already well known requirements of the currents, as disclosed in the prior lighting art and its allied arts. This much he accomplished over Jones; i. e., he made it possible for one not skilled in the ai;t to adjust any number of light wires in such combinations as to suit the demands of any given situation without, danger to the person, or to the building, or to the lighting plant. This had not been done before. The so-called “Liviss Commutator” had been used in the tele-, graphic art, but not in combination with a modern light system. Sheehy says:
“The object of my invention is to provide means for readily interchanging the connections of the respective generator and electric lighting circuits for *721the purpose of placing one or more light circuits in connection with a single generator or of connecting two or more generators with a single electric light circuit and at the same time remove the danger to which the operator is frequently exposed, of receiving an electric shock by accidentally completing the circuit of the generator through his body, as well as to avoid the liability of the completion of a short circuit between two adjacent conductors of opposing potential through the framework and mechanism of the switchboard.”
In this device there is shown a series of horizontal metallic conducting rods arranged in pairs, constituting the terminals of a series of electric generators, and a series of vertical conducting plates separated by air spaces from the former and constituting the terminals of a system of electric light circuits, in combination. In order to apply Sheehy’s lamp circuit to any given meter circuit at the points of crossing of the rods and plates, it would be necessary, in the opinion of the expert, to connect the same at two points for each circuit, which seems to be the case. Moreover, no means is shown for supplying electrical energy to either set of rods or plates. The device fails to suggest a metering panel-board, and has only half the capacity of McWilliams’ patent. It does not, in our judgment, serve to lead, nor has led, any mere mechanic to the device of the patent in suit, whose novelty consists in the combination of the elements therein disclosed, notwithstanding it had been public for more than 14 years.
The Farnham patent aforesaid, for a central telephone station calling apparatus, makes no provision for the metering of, nor clearly shows any consumption circuits. To assume such to exist would leave no provision for the supply of current to the hoard. In the upper left-hand corner of its drawing, Fig. 1, is shown what the patent calls a distributing switchboard. “By employing the switchboard A and varying the position of its plugs,” says the patentee, “any desired generator can be connected with any particular section of switchboard, as the exigencies of the service may require, or several switchboard sections may be connected to one generator.” Here, also-, if double or two-sided electrical currents should be employed, it would be necessary to make two connections at two points of intersection. It hardly seems possible that mere mechanical skill could adjust this cross-bar switchboard to the Jones device. Indeed, we look upon the adaptation of the Deviss commutator to the G. H. Jones switch as a substitute for the jumper wires as involving some patentable degree of invention. It has added much to the safety and convenience of the Jones patent and the art. It cannot be deemed a mere aggregation, for the reason that its presence pervades the whole panel board system. It comes to us with all the prestige and presumption attending the government grant. It supplies a real need. It serves a new and beneficial purpose.
The decree of the District Court is therefore affirmed.